Thompson, J.
delivered the opinion of the court. The first question which this case presents is, whether the plaintiffs are entitled to recover; and the conclusion to which I have arrived on this point will render it unnecessary for me to examine the second question made on the argument, which relates to the rule of damages.
The capture of the vessel by the French privateer was no doubt illegal; and as the captors never brought the subject to a trial, nor obtained any judicial condemnation, but violently appropriated the vessel to their own use, the title of the plaintiffs was not lost by these irregular and piratical *40proceedings. The only question is, whether the sale by the Spanish Officer at Barracoa did not transfer the property to the defendant. The proceedings at Barracoa appear to have been fair and bona fide, both as to the sale and purchase; and if the sale was made pursuant to the laws of Spain, I think the plaintiffs are concluded by it. Whether the property so sold had been previously acquired by piracy, or otherwise, does not appear to me to be a material inquiry. Goods taken from pirates, and belonging to others, will, under the English law, be taken and sold by government, if the owner comes not within a reasonable time to vindicate his property. What that reasonable time shall be, every government will determine for itself. A sale according to the law of the place where the property is, must vest a title in the purchaser, which all foreign courts are bound, not only from comity,- but on strong grounds of public utility, to recognize. Without this rule, there could be no safety in derivative titles. The only inquiry in these cases is, was the sale under a competent authority? Here was a vessel brought into a Spanish port by Frenchmen. She appears in a feeble and dismantled condition. After two months, she is abandoned by her former possessors, who brought her there. She remains in that situation for several months, and is, at last, cast on shore. Then the public agent, and commissary of the port, caused her to be sold at auction, and the defendant became tire purchaser. The weight of evidence is, that this proceeding of the officer was agreeable to the laws and usages of Spain and her colonies, and I see no reason why a good tide did not pass by the sale. This is not a case of prize, or title founded on capture. ' Such - cases are governed by different rules, and must be tested by the law of nations. The sale in this case was a proceeding under a municipal regulation, and every government prescribes its own rules relative to wrecks, and property left derelict. By the English law, vessels cast on shore and abandoned, and not reclaimed within a year, are to be sold by a public officer, and the proceeds placed in the hands of the government. We *41have a similar statute in this state, and I believe it was never doubted but that the purchaser would obtain a valid title, which would be every where respected. These sales are usually summary, and, the presumption ought to be liberal in favour of their regularity and competency, when no doubt is raised as to the fairness and official nature of the transaction.
We are, accordingly, of opinion, that judgment must be given for the defendant.
Judgment for the defendant-.